IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 02-10165
                        Conference Calendar



JOHNNY PAUL RIVERS,

                                         Plaintiff-Appellant,

versus

J. B. WILLIAMS, Investigator,
Dallas Police Department,

                                         Defendant-Appellee.

                       --------------------
          Appeal from the United States District Court
               for the Northern District of Texas
                     USDC No. 3:01-CV-2676-M
                       --------------------
                          August 20, 2002

Before HIGGINBOTHAM, DAVIS, and PARKER, Circuit Judges.

PER CURIAM:*

     Johnny Paul Rivers, Dallas County inmate No. 01002965,

appeals the district court’s dismissal of his in forma pauperis

complaint as frivolous pursuant to 28 U.S.C. § 1915(e)(2).     Our

review is for abuse of discretion.   Norton v. Dimazana, 122 F.3d
286, 291 (5th Cir. 1997).

     Rivers, who is awaiting trial on charges of aggravated

sexual assault, alleges that Officer Williams failed to give

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                             No. 02-10165
                                  -2-

Rivers Miranda** warnings, coerced Rivers to sign a false

confession, and subjected Rivers to verbal abuse; and that the

other defendants conspired with Williams to falsify documents,

intimidate witnesses, and withhold favorable evidence in an

effort to convict Rivers on trumped-up charges.      Because Rivers

has yet to be convicted of the charges against him, his claims of

a wrongfully-obtained confession and a conspiracy to obtain his

conviction allege a claim of malicious prosecution, which

requires proof that the prosecution has been terminated in the

plaintiff’s favor.    Woods v. Smith, 60 F.3d 1161, 1164 (5th Cir.

1995).    Rivers’ allegations of verbal abuse by Officer Williams

are frivolous because verbal abuse is not actionable under

§ 1983.    Bender v. Brumley, 1 F.3d 271, 274 n.4 (5th Cir. 1993).

     AFFIRMED.




     **
          Miranda v. Arizona, 384 U.S. 436 (1966).